DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34-35, 41-42  and 45- 46 are rejected under 35 U.S.C. 103 as being unpatentable CN104467123. hereinafter 123’, in view of Patino et al. (US 2015/0123602), hereinafter Patino.
                As to claims 32 and 41 ,   423’ discloses in figure 1,  a charging protection method for a process in which a charger charges a terminal, comprising: obtaining, by the terminal, a power loss in a process in which a charger charges the terminal, by calculating Pc-(Ua-Ub)*Ia +(Ub-Ubattery)*Ibattery, wherein Ua is an output voltage value of the charger , Ub is an input voltage value  of the terminal, Ia is an output current value of the charger, Ubattery is a voltage value on 
             123’ does not disclose explicitly, receiving, by the terminal and from the charger, an output voltage value and an output current value of the charger; measuring, by the terminal, an input voltage value of the terminal; measuring, by the terminal, a voltage value on both ends of a battery of the terminal; measuring, by the terminal, a current value of the battery of the terminal; when the power loss is greater than a protection power threshold terminating, by the terminal, the process in which the charger charges the terminal.
    Patino discloses in figure 4, receiving, by the terminal and from the charger, an output voltage value and an output current value of the charger [see figure 4, steps ( 406) and (408; see also ¶0032)]; measuring, by the terminal, an input voltage value of the terminal; measuring, by the terminal, a voltage value on both ends of a battery of the terminal; measuring, by the terminal, a current value of the battery of the terminal [see figure 4, Steps (406)-(410); ¶0036-0038]; when the power loss is greater than a protection power threshold terminating, by the terminal, the process in which the charger charges the terminal [see figure 4, steps (412)-(418)].
[Noted that Patino discloses power losses of the charging circuit based on the output power of the charging source and the input power to the electronic device input power].
     It would have been obvious to a person having ordinary skill in the art at the time the invention was made to disable or terminate charging process of 123’ when the power loss is greater than a limit as taught by Patino so that an excessively high power loss is avoided, and also prevent heating of any foreign object. 
           Regarding Claim 41, 123’ and Patino disclose the claim invention as claim 1 above,  Further, 123’ discloses one or more memories coupled to the at least one processor and storing programming instruction or executing by the at least one processor [noted that 123’ discloses digital data collecting and calculating the power loss. In order to perform the calculation 123’ must possess a processor and a memory device. Thu, 123’ implicitly discloses processor and memory).
        As to claims 34 and 45, 123’ in combination with Patino discloses, wherein the terminating, by the terminal, the process in which the charger charges the terminal comprises: instructing, by the terminal, the charger to terminate charging the terminal; or terminating, by the process in which the charger charges the terminal [see ¶0086 of 123’; Patino also  discloses ending charging see ¶0029].
As to claims 35 and 46,   123’ discloses in figure 1, wherein before receiving the output voltage value and the output current value of the charger,  obtaining the power loss , the method further comprises sending a current obtaining request to the charger [see ¶0044 and 0092].  
As to claim 42, 123’ discloses in figure 1, wherein obtaining the power loss comprises  by calculating a difference between a first power value and a second power value, wherein the first power value is a product of the output current value of the charger and the output voltage value of the charger, and the second power value is a product of an input current value of the terminal and the input voltage value of the terminal [ input current,  input voltage,  output current,  output voltage are used to determine the input power and the output power; the difference between  are used to determine the power loss. All the necessary parameters are disclosed finding the difference between the input power and the output power requires mathematical data manipulation of the given parameters; see also ¶0082-0085].  
Claims 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over 123’ in views of Patino, and Lee (US 2015/0198640).
           As to claims 33 and 44, 123’ discloses all of the claim limitations except, sending out, by the terminal, prompt information when the power loss is greater than a warning power threshold, wherein the warning power threshold is less than the protection power threshold.
          Lee discloses in figure 1, wherein the processor is further configured to: before terminating the process in which the charger charges the terminal, send out prompt information when the power loss is greater than a warning power threshold, wherein the warning power threshold is less than the protection power threshold [Index generating circuit (122-1); see ¶0044and 70003].
          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add power loss warning means in 123’ apparatus as taught by Lee in order to keeping the user informed the status of the charger and also to help the user to take steps to ensure optimal operation of the system.   
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859